EXAMINER’S AMENDMENT

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Dr. Xiaoxiang (Sean) Liu on August 17, 2022.
The application has been amended as follows:
Claim 50 has been amended to read in favor of:
50.  (Currently Amended) The pharmaceutical composition of claim 46, wherein R2 in Formula I is a C7-16 alkyl.
Claim 53  has been amended to read in favor of:
53. (Currently Amended) The pharmaceutical composition of claim 51, further comprising benzyl alcohol, benzyl benzoate, or a combination thereof.

REASONS FOR ALLOWANCE
       	The following is an examiner's statement of reasons for allowance: 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-54 are pending.  
The Terminal Disclaimer filed August 16, 2022 is approved.  Based upon the Terminal Disclaimer filed August 16, 2022, a possible rejection based upon obviousness type double patenting over U. S. Patent No. 10,792,292 [Sharp et al. (Reference A, cited by the Examiner)] is untenable. 
To improve the clarity of claim 50, this claim has been amended to delete the phrase,  (e.g. C7, C8, C9, C10, C11, C12 alkyl).  
To improve the clarity of claim 53, this claim has been amended to delete the phrase,  a pharmaceutically acceptable solvent, e.g.,. 
The changes made by Examiner’s Amendment are editorial in nature.  The changes are not made to avoid any possible rejections based upon prior art.
With respect to the instant claims compared to U.S. Patent Application No.   17/635,106 and 17/670,712 [ References NPL1 and NPL2, cited by Applicants], provisional nonstatutory double patenting rejections would be withdrawn in the application having the earliest effective U.S. filing date.  This instant application has the earliest effective U.S. filing date and should be permitted to issue as a patent.
The Information Disclosure Statements filed August 10, 2020, January 20, 2022, and August 16, 2022 have been considered.  The prior references alone or in combination forms do not teach nor suggest the instantly claimed invention. There is no motivation to modify the prior art references to derive the invention now claimed. The references do not negate the patentability of the claimed invention. Accordingly, claims 1-54 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zinna Northington Davis whose telephone number is 571-272-0682.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.          
                                                    	
                                                          /Zinna Northington Davis/
                                                                                         /Zinna Northington Davis/                                                         Primary Examiner, Art Unit 1625                                                                                                                                               



Znd
08.17.2022